DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hales et al. (US 2015/0316359, hereafter Hales).
With regards to claim 15, Hales discloses a method of perforating a well, comprising: interspersing a plurality of inclusions and voids (308) of a material along a periphery of a charge case (302) for a shaped charge with an explosive material (306) disposed within the charge case; disposing the shaped charge downhole in a well; and detonating the shaped charge to preferentially fragment the charge case along the periphery between the inclusions (para 26-35).
With regards to claim 17, Hales discloses forming the voids of the material by forming holes in a parent material of the charge case, wherein the inclusions comprise a remaining parent material along the periphery of the charge case (Fig. 3A-3C).
With regards to claim 18, Hales discloses producing hydrocarbon fluid through one or more perforations in the well formed by detonating the shaped charge (para 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hales.
With regards to claim 16, Hales shows all the limitation of the present invention except, it does not explicitly disclose spacing the plurality of inclusions along the periphery such that the charge case is fragmented into multiple fragments of less than 15 mm each.  Hales does disclose that the size of the fragments is determined during the design of the charge and can be large or small, and designed to such a size as to minimize impact on the gun body (para 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fragments of Hales be designed to be 15mm or less.  This would be done to minimize damage to the gun as taught by Hales (para 32).
Response to Arguments
Applicant's arguments filed 8/10/22 have been fully considered but they are not persuasive.
There was no substantive argument concerning claims 15-18.  Therefore, the rejections stated above have been maintained.
Allowable Subject Matter
Claims 1, 2, 4-6, 8-13, 19-21 and 23-28 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/               Primary Examiner, Art Unit 3676